DETAILED ACTION
In application filed on 01/25/2019, Claims 26-44 are pending. Claims 26-44 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters ref. 51b and 52 have both been used to designate the same structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
ref. 53 on page 12 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26-27, 29, 31-35, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. [WO2015138034A2]

Regarding independent claim 26, Ingber teaches microfluidic device comprising:
Limitation (a): 
microfluidics embedded in an optically transparent polymer supported film. Ingber teaches microfluidic device (100, 200) [Figure 1 and 2A] embedded in an optically transparent polymer (PDMS) [Paragraphs 0091, 0094] supported film (membrane) [Paragraph 00177].  
The film comprising a 0.05-30 µm thin polymer top layer. Ingber teaches that membrane (208) [Paragraph 0094, 00176] can range between 70nm to 100 µm.  [Paragraph 00176, Figure 2D]. 
Though Ingber do not explicitly teach a “0.05-30 µm” range limitation, Ingber does teach using an overlapping “70nm to 100 µm” range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
a 50-2000 µm polymer bottom layer in contact with the polymer top layer. Ingber teaches second out of body portion (206) with thickness of which its thickness could be about 50 µm to about 10 mm [Paragraph 0098, 00390, Figure 2D], in contact with the polymer top layer, membrane (208) [Figure 2D]. Though Ingber do not explicitly teach a “50-2000 µm” limitation, Ingber does teach using “about 50 µm to about 10 mm” range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
and comprising at least one of a second micro-channel and one second micro-chamber at least partly embedded in the polymer bottom layer Ingber further teaches that device comprises of microchannels (225, 227) and one second micro chamber (250B) [Figure 2D, Paragraphs, 0098, 0101,0106, 00115], in contact with the polymer (PDMS) bottom layer (206) [Figure 2D]. 

Limitation (b): 
microfluidics embedded in a rigid substrate in microfluidic contact with the top layer of the polymer based microfluidics and the substrate supporting the polymer based microfluidics, wherein the substrate based microfluidics are accessible and/or can be made accessible for use of the device. Ingber teaches microfluidics embedded in the first outer body portion (204 or 202) (rigid substrate) [Figure 2B, 2D-2E]. Ingber further teaches ref. 204 and ref 202 [Para 0090, ‘rigid material’; Para 0093, ‘silicon’], ]as the same structure [Fig.2B] The Please refer to MPEP 2144 for further details.  
 wherein the substrate is silicon or dielectric on silicon. Ingber teaches the substrate comprises of silicon [Paragraph 166]. Ingber further teaches that a portions of body (202) can be made of flexible or rigid materials like silicon [Paragraph 0093].
at least one of a first micro-channel and a first micro-chamber at least partly embedded in the substrate wherein at least one of the first micro-channel and the first micro-chamber embedded in the substrate is accessible from the outside wherein the polymer top layer is for separating at least one of the first micro-channel and at least one of the first micro-chamber embedded in the substrate from at least one of the second micro-channel and at least one of the second micro-chamber embedded in the polymer bottom layer. Ingber teaches one of first microchannel (225) and first micro-chamber (250A) embedded in the microfluidic device [Paragraph 00101, Figure 2B and 2H].
Please refer to MPEP 2144 for further details.
The claimed “wherein the polymer top layer is for separating at least one of the first micro-channel and at least one of the first micro-chamber embedded in the substrate from at least one of the second micro-channel and at least one of the second micro-chamber embedded in the polymer bottom layer” has been interpreted as a method of intended use and thus given the appropriate patentable weight to the extent which the polymer top layer (208) separates the first microchannel(252A) and first micro-chamber (250A) from the second microchannel(252B) and second micro-chamber (250B).[Figure 2D-F]. Please refer to MPEP 2144 for further details.
at least one input, the input being in microfluidic contact with the at least one of the second micro-channel and the second micro-chamber embedded in the polymer bottom layer, and the polymer top layer separating at least one of the first micro-channel and the first micro-chamber embedded in the substrate from at least one of the second micro-channel and the second micro-chamber embedded 

Regarding claim 27, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device further comprising:
at least one of a microchip, an integrated sensor, and an output, such as embedded in the polymer based microfluidics and integrated and embedded in the substrate based microfluidics. Ingber teaches the sensor (120) can be an electrode, have infrared, optical (e.g. camera, LED), or magnetic capabilities or utilize any other appropriate type of technology to provide the monitoring data. For instance, the sensor (120) can be one or more microelectrodes which analyze electrical characteristics across the membrane (e.g. potential difference, resistance, and short circuit current) to confirm the formation of an organized barrier, as well as its fluid/ion transport function across the membrane. It should be noted that the sensor (120) can be external to the device (102) or be 
Ingber further teaches the integration of force sensors in to the membrane to measure changes in the mechanical properties of the cells [Paragraph 0070, 0088].
Ingber further teaches that the microfluidics of the device of the fabricated on substrates [Paragraph 00352]. The use of substrates is taught throughout the article.  

Regarding claim 29, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device wherein:
the polymer is independently selected from biocompatible polymers, polyimides, polyurethane, butyl rubber, styrene-ethylene-butylene-styrene (SEBS), polypropylene, polycarbonate, polyester, polypropylene, and biodegradable polymers, and combinations thereof. Ingber teaches the group of polymers. [Paragraph 0091-0094, 0171, 0177, 00393, 00395, Claims 53-54 and 166].

Regarding claim 31, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device further comprising:
embedded in the device at least one of a sensor, a pump, a microelectrode, a valve, a strain gauge,  a heater, a cooler, a stimulator, a flow sensor, a temperature sensor, a pH sensor, an IC-circuit, an amplifier, an actuator, a hot 

Regarding claim 32, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device further comprising:
embedded in the thin polymer top layer (20a) at least one electrode (29), wherein the electrode comprises an accessible area (29a) of 0.1-5000 µm2. Ingber teaches sensor (120) can be an electrode, have infrared, optical (e.g. camera, LED), or magnetic capabilities or utilize any other appropriate type of technology to provide the monitoring data. For instance, the sensor can be one or more microelectrodes which analyze electrical characteristics across the membrane (208) (e.g. potential difference, resistance, and short circuit current) to confirm the formation of an organized barrier, as well as its fluid/ion transport function across the membrane. It should be noted that the sensor (120) can be external to the device 102 or be integrated within the device (102). The wherein clause has been given the appropriate patentable weight to effect the structure. 
Ingber is silent to the electrode comprising an accessible area (29a) of 0.1-5000 µm2
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor electrode of optimal structural parameters that provides the best sensor/electrode performance. 

Regarding claim 33, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device according to claim 26:
wherein the thin polymer top layer comprises at least one side thereof, at least one of a micro-feature, an indentation, a groove, a topographical structure, at least one oriented microgroove, an array of x*y oriented microgrooves. Ingber teaches the porous membrane (208) can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges [Paragraph 00174]. 
wherein a density of microgrooves is 1-25/100 µm2, wherein an average groove area is 0.1-106 µm2. Ingber teaches In an embodiment, the porous membrane (208) can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges, whereby any parameter or 
wherein the at least one micro-feature is aligned with respect to the first micro-chamber of the device.  Ingber teaches a PDMS chamber wall (234) aligning with the first microchamber (250A) [Figure 2E].
Regarding claim 34, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device according to claim 26:
wherein at least one of the at least one first micro-channel and at least one first micro-chamber embedded in the substrate have a height of 50-2000 µm and the first micro-chamber having horizontal dimensions from 100*100 µm2 to 10*10 mm2. Ingber teaches heights for first micro-channel (100 µm) and the height of at least one first micro-chamber (1000 µm). [Paragraph 0016, 0062, Figure 2G]. Ingber further teaches the length of the central channel (~5 mm to ~ 100 mm) and width (1 mm). [Paragraph 00118, Figure 2G].
at least one of the second micro-channel and at least one of the second micro-chamber embedded in the polymer have a height of 1-1000 µm. Ingber teaches heights for second micro-channel (100 µm) and the height of at least one second micro-chamber (100 µm). [Paragraph 0016, 0062, Figure 2G]. 
at least one of the first micro-channel and microchamber comprises at least one column made of polymer, which connects the top and the bottom side of the channel, the walls of the microchamber and the walls of the microchannel are coated with an insulating layer or with a conductive layer. Ingber teaches a 
the device includes one microchannel, the microchamber is not connected via a hole array to the microchamber, and the microchamber is not connected to a microchannel. Ingber teaches operating channel (252) not connected to microchamber (250A) via hole array (208P) where the microchamber (250A) is not connected to microchannel (252) [Figure 2D]. 
Regarding claim 35, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device according to claim 26:
wherein the polymer layers are provided with openings, the openings providing access to at least one of a metal pad, an IC, a sensor, and a heater. Ingber teaches one or more inlet fluid ports (210, 212) and inlet aperture (211) [Paragraph 0099, Figure 2B]. Ingber teaches that inlet (212) is in microfluidic contact with second microchannel (227) and second micro-chamber (250B) embedded in the bottom layer [Figure 2H]. Ingber further teaches that a force sensor connected to the operating microchannels provides data regarding force, stress and strain within the device [Paragraph 0088].

for use in at least one of a biological cell experiment, an organ on a chip experiment, an optical microscope experiment, growth and differentiation of primary cell experiment, mechanical and electrical stimulation of a cell, a stratified structure, simulation of a microenvironment in living tissue and organ, as Lab-on-Chip, as a microfluidics device, and as a micro-reactor. Ingber teaches the systems and methods described herein can be used for various applications, including, e.g., growth and differentiation of primary cells such as human lung cells, as well as any other cells requiring low shear and/also stratified structures, or simulation of a microenvironment in living tissues and/or organs (to model physiology or disease states, and/or to identify therapeutic agents and/or vaccines) [Abstract, Paragraph 22]. Ingber also teaches these cellular microarrays can constitute the future "lab-on-a-chip", particularly when multiplexed and automated [Paragraph 0035].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2], as applied to claim 26, further in view of Pieprzyk et al. [US20100230613A1].
Regarding claim 28, the rejection of claim 26 is incorporated. Ingber does not teach Claim 28 limitation:
wherein the polymer is at least one of stretchable having a tensile strength of> 1 [MPa] (ISO 527), flexible with a Young's modulus of <3 [GPa] (ISO 527), and rigid having a Young's modulus of >10 [GPa] (ISO 527).

However, Pieprzyk teaches claim Claim 28 limitations: 
wherein the polymer is at least one of stretchable having a tensile strength of> 1 [MPa] (ISO 527), flexible with a Young's modulus of <3 [GPa] (ISO 527), and rigid having a Young's modulus of >10 [GPa] (ISO 527). Pieprzyk teaches the polymer with at least one of the Young’s modulus properties to make elastomeric blocks,layers, membranes, microvalves, pumps, and the like [Paragraph 0131, 0126]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber’s microfluidic device to incorporate the polymer is at least one of the Young's modulus properties taught by Pieprzyk, motivated by meeting the need of polymers with particular material properties, i.e., solvent resistance, stiffness, gas permeability, or temperature stability, to be used in the fabrication of microfluidic devices  [Pieprzyk, Paragraph 0126]. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2], as applied to claim 26, further in view of Iyer et al. [WO 2016049363A1].


a density of holes is 0.001-250/100 µm2, and wherein an average hole area is 0.05-500 µm2, and comprising a plurality of interconnected hollow structures.
However, Iyer teaches Claim 30 limitations: 
a density of holes is 0.001-250/100 µm2, and wherein an average hole area is 0.05-500 µm2, and comprising a plurality of interconnected hollow structures. Iyer teaches pores of the membrane can have diameters ranging from 0.4 to 12 µm, such as 0.4 to 3 µm, or 0.4 to 1 µm, with pore densities ranging from 1 x 105 to 1 x 108 pores/cm2, such as 4 x 105 to 4 x 106 pores/cm2, or 2 x 106 to 4 x 106 pores/cm. In exemplary embodiments, the pores can have a diameter of 0.4 µm and the density of the pores can be 4 x 106 pores/cm2. [Page 16, Lines 29-33]. The exemplary teachings of Iyer convert to a density of 0.4 holes/100 µm2 and a hole area of 113.1 µm2. Iyer further teaches plurality of hollow tubes can be used to make the tube platform, with some embodiments comprising 1 hollow tube to 100 hollow tubes, such as 1 hollow tube to 75 hollow tubes, or 1 hollow tube to 50 hollow tubes. In exemplary embodiments, one, two, three, four, five, six, or more hollow tubes can be included. In some embodiments, the plurality of hollow tubes can be arranged in a parallel orientation to one another and each hollow tube can be separated from other hollow tubes by a distance of 0.1 mm to 10mm (or higher), such as 0.5 to 2 mm, or 1 to 2 mm. The hollow tubes can be arranged in a planar or non-planar arrangement [Page 16, lines 8-14]. 
.

Claims 36, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. [WO2015138034A2], in view of Van Meer [NPL: “Design of Cytostretch Skin A human cell based stretchable, flexible and mass-producible skin tissue model for drug”, 2014.], in further view of Dekker et al. [US8383060B2, hereinafter ‘Dekker’], in further view of Tomonari et al. [US 20030160538A1]

Regarding claim 36, the rejection of claim 26 is incorporated. Ingber in view of Van Meer, in further view of …… teaches method for producing at least one device according to claim 26:
Ingber does not teach the claimed “method for producing at least one device according to claim 26, comprising the steps, (a1-i) of providing the Si-substrate, comprising at least one sensor” 
However, Van Meer teaches limitations (a1-e2, g-i) of the claimed method:
 a1).depositing/growing a first dielectric layer on both sides of the substrate. Van Meer teaches a layer of low stress silicon dioxide is deposited on both sides of a 
b).patterning the dielectric layer on a bottom side. Van Meer teaches the silicon dioxide on
the backside is patterned with the BACK mask, which determines the size of the membranes [Page 52, Section 5.3.2].
c).depositing a first polymer layer on the unpatterned Si-side of the dielectric layer. Van Meer teaches the front side is spin coated with an 11 µm thick layer of PDMS [Page 52, Section 5.3.2].
d).patterning the first polymer layer using a lithography or electron beam machine. Van Meer teaches the process of patterning PDMS [Section 3.3, Section 4.3.2, and Figure 4.5]. 
e1). depositing a sacrificial layer on the first polymer layer. Van Meer teaches spin coating the 12 µm thick layer of photoresist that is used as an etch mask, an aluminum layer (with 1% silicon) is deposited on the PDMS to absorb the thermally induced stress [Page 52, Section 5.3.2].
e2). patterning the sacrificial layer using a lithography or electron beam machine; and etching the first polymer layer with plasma etching/dry etching. Van Meer teaches the thick layer of photoresist is now patterned with the HOLES mask and etched until the silicon dioxide is reached [Page 52, Section 5.3.2].
g). dry etching the Silicon substrate at the bottom side, therewith providing openings for channels /chambers in Si. Van Meer teaches to release the membrane, the backside needs to

i). (wet) etching of the sacrificial layer thereby releasing channels /chambers. Van Meer teaches that the silicon dioxide underneath the PDMS membrane is removed in BHF [Page 52, Section 5.3.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber’s microfluidic device to incorporate method steps a1-e2 as taught by VanMeer, motivated by providing a membrane layer with a smooth surface, good geometry of holes, one devoid of cracks thereby resulting in a membrane that will not fail [Van Meer, Page 54, Section 5.3.2]. 
Ingber in view of Van Meer is silent towards the teachings of claimed method steps (f) 
However, Dekker teaches the claim limitation (f):
f). depositing a second layer on the sacrificial layer. Dekker teaches a second layer of polyimide (722) [Column 14, lines 52-56, Figures 7B-C, Claim 15]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber in view of Van Meer, to incorporate the deposition of a second polymer layer and the etching of the substrate of the backside as taught by Dekker, motivated by providing rigidity to support the semiconductor substrate and prevent breakage and offering superior heat resistance and chemical resistance [Dekker, Column 6, Lines 55-65] 


However, Tomonari teaches the claim limitation (h):
h). (wet) etching of the first dielectric layer from the bottom side providing openings for channels/chambers. Tomonari teaches that etching performed on the rear face of a semiconductor substrate (17) etched with KOH, e.t.c. to form a groove (gap) [Paragraph 0194, 0239, Figures 5A-D]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber in view of Van Meer, in further view of Dekker to incorporate method step (h) as taught by Tomonari, motivated by the need to etch off the rear face of the semiconductor substrate, thereby creating useful grooves (gap) in the device [Tomonari, Paragraph 0194, 0208, 0209].  
Regarding Claim 39, the rejection of claim 36 is incorporated. Ingber in view of Van meer, in further view of Dekker, in further view of Tomonari teaches method according to claim 36:
•	wherein a thickness of the first polymer layer is from 50-30000 nm. Van Meer teaches the spin coating of 11 μm thick layer of PDMS. 
Regarding claim 40, the rejection of claim 36 is incorporated. Ingber in view of Van meer, in further view of Dekker in further view of Tomonari teaches method according to claim 36:

Regarding claim 41, the rejection of claim 36 is incorporated. Ingber in view of Van meer, in further view of Dekker in further view of Tomonari teaches method according to claim 36:
•	wherein the polymer layers are each independently made from a material selected from a biopolymer, polyimides, and parylene, and biodegradable polymers, and combinations thereof. Ingber teaches the group of polymers. [Paragraph 0091-0094, 0171, 0177, 00393, 00395, Claims 53-54 and 166].
Regarding claim 42, the rejection of claim 36 is incorporated. Ingber in view of Van meer, in further view of Dekker in further view of Tomonari teaches method according to claim 36:
•	wherein dimensions of the at least one first micro­channel and at least one first micro-chamber embedded in the substrate (silicon), the at least one input, the at least one second micro-channel and at least one second micro-chamber embedded in the polymer bottom layer, are each independently fully adaptable in a range of 50 nm-5 mm. Ingber teaches For example, in
some embodiments, the width of the channels (mesochannels and microchannels) can be at least or greater than 400 µm or more, including, e.g., at least or greater than 500 µm, at least or greater than 600 µm, at least or greater than 700 µm, 
•	 wherein the dimensions of the matrix of holes, the micro-features, are each independently fully adaptable in a range of 50 nm-20 µm. Ingber teaches thickness of membrane (208) [Paragraph 00176]. Also, Ingber teaches and that in an embodiment, the porous membrane 208 can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges, whereby any parameter or characteristic of the patterns can be designed to desired sizes, shapes, thicknesses, filling materials, and the like[ Paragraph 0174].
Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. [WO2015138034A2], in view of Van Meer [NPL: “Design of Cytostretch Skin A human cell based stretchable, flexible and mass-producible skin tissue model for drug”, 2014.], in further view of Dekker et al. [US8383060B2, hereinafter ‘Dekker’], in further view of Tomonari et al. [US 20030160538A1], in further view of Dekker et al. [US 20130137132A1, hereinafter ‘Dekker2’]
Regarding claim 37, a method according to claim 36, further comprising depositing and patterning a second dielectric layer after patterning the first dielectric layer, wherein the first and second dielectric layers are made from a material independently selected from Si-dielectric materials.
Ingber in view of Van Meer, in further view of Dekker, in further view of Tomonari does not teach the limitation “depositing and patterning a second dielectric layer after patterning the first dielectric layer, wherein the first and second dielectric layers are made from a material independently selected from Si-dielectric materials”
Dekker 2 teaches a method according to claim 36, further comprising depositing and patterning a second dielectric layer [Para 0054, Fig1., ref. 22, step g; ‘patterned’; ‘silicon nitride or oxide’] after patterning the first dielectric layer [Para 0053, Fig. 1, ref. 18 and 18’, step (e-d); thermal oxide (‘silicon dioxide’);], wherein the first and second dielectric layers are made from a material independently selected from Si-dielectric materials [Para 0053-0055; first -thermal oxide (silicon dioxide), second- ‘silicon nitride or oxide’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber in view of Van Meer, in further view of Dekker, in further view of Tomonari to incorporate the method steps according to claim 37 as taught by Dekker 2, motivated by the need to include the patterned thermal oxide layers (18 and 18') in a subsequent process step [Dekker2, Para 0053]. The second dielectric layer is also added as a patterned isolating layer as the second dielectric layer between the thermal oxide and a conductor material [Dekker2, Para 0053-0055, Fig. 1, ref 24]. Patterning the thermal oxide layer allows for definition of the size and shape of the cavity to be formed in the silicon substrate of the device. Also, patterning of the lower isolating layer (22) allows for addition of respective conductor portions (24), e.g. TiN commonly used as an electrode material with good results and because it has a good adhesion to other layers of the device.

Ingber in view of Van Meer, in further view of Dekker, in further view of Tomonari does not teach the limitation “depositing and patterning a third dielectric layer after patterning the second dielectric layer, wherein a thickness of the first, second, and third dielectric layer are each independently from 10-50000 nm”

Dekker 2 teaches a method according to claim 36, further comprising depositing and patterning a third dielectric layer [ Para 0054-0055, Fig. 1 (continued), ref. 26;  ‘upper isolating layer’; ‘parylene ‘ or ‘silicon nitride or oxide layers'  ] after patterning the second dielectric layer [Para 0054-0055, Fig1., ref. 22, steps (g-h); ‘patterned’; ‘parylene’, or ‘silicon nitride or oxide’] , wherein a thickness of the first [ Para 0053, ‘around 1 micron’ (‘1000nm’)], second, and third dielectric layer are each independently from 10-50000 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber in view of Van Meer, in further view of Dekker, in further view of Tomonari to incorporate the depositing and patterning a third dielectric layer after patterning the second dielectric layer, wherein a thickness of the first dielectric layer is independently from 10-50000 nm” as taught by Dekker 2, motivated by the need to provide a patterned lower isolating layer (22) followed by the addition of respective conductor portions (24) on the patterned lower 
Ingber, in view of Van Meer, in further view of Dekker, in further view of Tomonari in further view of Dekker 2 does not teach a thickness of the second, and third dielectric layer are each independently from 10-50000 nm.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidics using dielectric materials, the selection of optimal conditions including structural parameters such as thickness of the dielectric materials can affect the dielectric strength of the material. Thus, the structural parameters of the dielectric layers of the device are result effective variables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dielectric layers of optimal thickness that provides the best electrical performance.
44 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2], as applied to claims 26 and 43, further in view of Dekker et al. [US8383060B2, hereinafter ‘Dekker’].
Regarding claim 44, the rejection of claim 43 is incorporated. Ingber does not teach Claim 44 limitation: 
wherein a wet/humid section and a dry section of the device are physically separated, wherein the dry section comprises electronics.
However, Dekker teaches the limitation:
wherein a wet/humid section and a dry section of the device are physically separated, wherein the dry section comprises electronics. Dekker teaches the electronic circuit and the signal interface structure on one hand and the microfluidic structure on the other hand are provided on opposite sides of the semiconductor substrate. Therefore, fluidic, in particular, wet interfaces and electrical interfaces to the semiconductor substrate are provided on opposite sides of the semiconductor substrate. The integrated electronic-microfluidic device of the invention thus secures a clear separation between electrical and microfluidic parts of
the device. This structural feature thus reflects the general concept of the present invention, namely a strict local separation of the chemical and electrical interfaces to external devices [Column 2, Lines 31-42, and Figure 2]. For examination purposes, “wet/humid section” is interpreted as “microfluidic parts of the device” while “dry section is interpreted “as the “electronic part of the device”. 
.

Response to Arguments
Applicant’s arguments, see Page 2, filed on 02/03/2021, with respect to objections to the drawings and specification are persuasive.  The objection to the drawings and specification has been withdrawn. 
Applicant’s arguments, see Page 9, filed on 02/03/2021, with respect to Claims 29, 31 and 42 have been fully considered and are persuasive.  The objection of Claims 29, 31 and 42 has been withdrawn. 
Applicant’s arguments, see Page 11, filed on 02/03/2021, with respect to 35 U.S.C. §112 of claim 32, 37-38 and 41 are moot. Applicant’s arguments with respect to claims 32, 37-38 and 41are fully considered and are persuasive.  The rejections of Claims 32, 37-38 and 41 has been withdrawn.
Applicant's arguments filed on 01/04/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.

Applicant argues: [“Applicant's Specification at 5:32-37 enables the device to be used in many more applications than the devices described in Ingber, which applications are numerously described throughout Applicant's Specification. Ingber does not describe this feature. Instead, any of elements 217 /211/215/221/218/220 of Ingber and the like in Fig. 2B of Ingber only provide access to channel 225 or 207 in the same part (C or D) respectively, and not to an element in the other part (D or C respectively). Nothing in Ingber would suggest to a person of ordinary skill in the art to provide an input through the membrane and to channels on its other side”].
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees.  Ingber teaches that the device (200) can comprise an inlet channel (225) connecting an inlet fluid port (210) to the central channel (230) [Fig 2D]. Ingber further teaches that the inlet channels and inlet ports can be used to introduce cells, agents (e.g., but not limited to, stimulants, drug candidate, particulates), air flow, and/or cell culture media into the mesochannel (250A) [‘first microchamber’; Fig. 2D and microchannel 250B [‘second microchamber’; Fig. 2D; Para 00101, Fig. 2B and 2H],  which are separated by a the membrane (208) made of a material having a plurality of pores or apertures therethrough, whereby molecules, cells, fluid or any media is capable of passing through the membrane 208 via one or more pores in the membrane 208 [Para 00115].
Therefore, Ingber teaches microfluidic contact, connecting the inlet fluid port to an inlet fluid channel to the second microchamber to the first microchamber, as recited in the claim 1. 
Applicant argues: [“Applicant's Specification at 5:25-37: Ingber does not describe a device in which a "substrate [is] supporting the polymer based microfluidics" as Applicant's claims recite]. 
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees. Ingber teaches microfluidics embedded in the first outer body portion (204 or 202) (rigid substrate) [Figure 2B, 2D-2E]. Ingber further teaches ref. 204 and ref 202 [Para 0090, ‘rigid material’; Para 0093, ‘silicon’],] as the same structure [Fig.2B]. Ingber further teaches the body 202 having a branched microchannel design [Para 0089] which can be fabricated from silicon (‘substrate’] [Para 0093]. The device of Ingber can be fabricated with silicon wafer [‘substrate’] with microstructures which PDMS is then cast upon, the PDMS is cast into the entire thermoplastic mold which then forms the mesochannel Para 00387]. 

Applicant argues: [“However, nothing in Ingber describes that the membrane itself or its use of PDMS be optically transparent for the purpose of inspecting the samples using a microscope.]. 
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees as PDMS is well known in the art to be optically transparent. Also, optical transparency in needed in the Ingber’s device in order to conduct microscopy imaging, for example, to visualize dynamic cell motile behavior during the extravasation response, in microchannel 250B [Para 00288]. Furthermore, cell quantification can be done in the channels for the device via microcopy imaging, as . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                           
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797